4 U.S. 143
4 Dall. 143
1 L.Ed. 776
The Commonwealthv.Chambr e.
Supreme Court of Pennsylvania.
September Term, 1794

1
AHABEAS corpus was issued to the jailor of Philadelphia, to bring before Judge SHIPPEN, the bodies of Magdalen and Zare, two negro women, committed as the absconding slaves of Mrs. Chambr e. The Judge, after hearing the case opened, adjourned it, for argument and decision, to the Supreme Court, on the 13th of September 1794, when the following facts appeared:


2
Mrs. Chambr e was a widow lady, in the island of St. Domingo, and owned the negroes in question as slaves; but on the conflagration at Cape Francois, she fled, bringing them with her, to Philadelphia; where she resided five calendar months and three weeks; a period that exceeds six lunar months, in computation of time. She then removed with the negroes to Burlington, in the state of New-Jersey, designing, as it was suggested, to avoid the operation of the act, for the gradual abolition of slavery; but no proof was offered, that she had ever intended to settle in Pennsylvania. The negroes absconding from Mrs. Chambr e, came to Philadelphia; and now they asserted their freedom, under the 10th section of the act, which declares all unregistered negroes and mulattoes to be free, 'except (inter alia) the domestic slaves attending upon persons passing through; or sojourning in this state, and not becoming resident therein: provided such domestic slaves be not aliened, or sold to any inhabitant, nor retained in this state longer than six months.' 1 vol. State Laws, 841. Dall. edit.


3
For the negroes, it was contended, that, upon authority, the general legislative expression, must be construed to mean lunar, and not calendar, months: for which were cited, 5 Co. 2. Cro. J. 167. 1 Stra. 446. 2 Bl. Com. 141. 3 Burr. 1455. Doug. 446. 463. And that, even if the computation by calendar months were more usual at common law, a different construction would be adopted in favour of liberty, and to prevent an evasion of the most honourable statute in the Pennsylvania code. Harg. Co. Litt. 145.b. (2)


4
THE COURT.


5
But the COURT (stopping the counsel for Mrs. Chambr e) said, that they were, unanimously, of opinion, that the legislature intended calendar months; that the same expression, in other acts of the general assembly, has uniformly received the same construction; Brudenell et al. v. Vaux et al.1 that there was nothing illegal, or improper, in the conduct of Mrs. Chambr e, on the occasion; and that, therefore, the negroes must be remanded into her service.


6
Lewis, Ingersoll, and Franklin, for the negroes.


7
M. Levy, for Mrs. Chambr e.



1
 This oase has been reported in 2 Dall. Rep. 302.